Citation Nr: 1445667	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  09-40 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicides.

2.  Entitlement to service connection for tumors (to include non-malignant tumors), to include as soft tissue sarcoma, as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to January 1971, with service in the Republic of Vietnam from September 1969 to September 1970.  His decorations include the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio, that denied entitlement to service connection for peripheral neuropathy and soft tissue sarcoma.

In June 2013, the Veteran was afforded a hearing conducted at the RO before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

This matter was previously before the Board in October 2013 at which time it was remanded for additional development.  It is now returned to the Board. 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board 
sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

Initially, the Board notes that in March 2014, the agency of original jurisdiction contacted the VA Medical Center in Cincinnati, Ohio, requesting treatment records of the Veteran dated prior to March 2002.  The agency of original jurisdiction was informed that there were 30 pages of paper records that had been copied and sent.  The agency of original jurisdiction requested that these record be resent as they not apparently of record.  The agency of original jurisdiction was told to forward another request for the records.  In April 2014, the agency of original jurisdiction sent another request to the VA Medical Center in Cincinnati, Ohio, for the identified medical records.  A Report of General Information dated in May 2014 suggests that the requested records do not exist.  The Board finds that in light of the fact that 30 pages of records did, in fact, exist in March 2014, another attempt should be undertaken to obtain any treatment records of the Veteran dated prior to March 2002 from the VA Medical Center in Cincinnati, Ohio.  VA has a duty to request all available and relevant records from federal agencies, including VA medical records.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

In correspondence received in June 2014, the Veteran indicated that he had undergone additional VA treatment of the lower extremities, to include physical therapy, following the January 2014 VA examination.  Treatment records of the Veteran dated after January 2014 have not been associated with his claims file.  As VA has a duty to request all potentially relevant records, the identified records must be obtained prior to further adjudication of this matter.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992).
Additionally, in the June 2014 correspondence, the Veteran indicated that he had not been properly evaluated by the VA examiner in addressing the etiology of his asserted peripheral neuropathy disability.  Generally, the presumption of regularity provides that, in the absence of clear evidence to the contrary, it will be presumed that public officers have properly discharged their official duties.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  However, in light of the fact that this matter is being remanded for the reasons set forth above, the Board finds that the Veteran should be scheduled for an additional examination to be conducted following the completion of the requested development.

With specific regard to the issue of service connection for tumors (to include non-malignant tumors), the Board notes that the January 2014 VA examiner concluded, in pertinent part, that the Veteran's right renal cyst was not etiologically related to any incident of active duty, to include exposure to herbicides, as there was nothing in the evidence of record, to include available scientific and medical evidence, to support the conclusion that the conditions is associated with herbicide exposure.  However, a service treatment record dated in May 1970 shows an impression of early pyelonephritis and/or cystitis.  A January 1971 service treatment record shows a history of prostatitis with symptoms that included pressure on the kidneys.  While the VA examiner concluded that there was no link between the Veteran's right renal cyst and exposure to herbicides, there was no opinion provided as to whether the right renal cyst was directly etiologically related to the pyelonephritis and/or cystitis diagnosed in service.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  

The agency of original jurisdiction must endeavor to include the identified VA treatment records of the Veteran dated from January 2014, to specifically include additional VA treatment of the lower extremities, to include physical therapy.

All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall specifically contact the VA Medical Center in Cincinnati, Ohio, in an attempt to locate the 30 pages of paper treatment records of the Veteran dated prior to March 2002, that were said to have existed in a March 2014 Report of General Information.  All efforts must be documented in the Veteran's claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

3.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by a physician that has not previously examined the Veteran so as to determine the precise nature and etiology of the asserted peripheral neuropathy of the lower extremities.  All indicated tests and studies shall be conducted.  The claims file, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.

The examiner should take a complete history from the Veteran and determine whether peripheral neuropathy manifested to a compensable degree within one year of September 1970, when he returned from service in Vietnam.  

In this regard, the Board notes that a compensable rating is assigned for incomplete paralysis of the involved nerve, which indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve.  A mild rating can be provided when the symptoms are only sensory.

If the examiner finds that the Veteran's peripheral neuropathy did not manifest to a compensable degree during this time, the examiner should opine as to whether it is at least as likely as not that the Veteran's peripheral neuropathy was caused by or is etiologically related to any incident of active duty to include exposure to herbicides.

The examiner must address the Veteran's statements in his hearing regarding his duty on a helicopter spraying herbicides while in Vietnam and his subsequent treatment for skin problems on his legs.  The examiner should also consider the Veteran's statements at his hearing that he began having symptoms of numbness and tingling soon after his return from service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The absence of evidence of treatment for peripheral neuropathy in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide reasons for each opinion. 

4.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by a physician with appropriate expertise that has not previously examined the Veteran so as to determine the precise nature and etiology of his asserted tumors/cysts.  All indicated tests and studies should be conducted.  The claims file, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.

The examiner should determine if any of the tumors/cysts removed from the Veteran meet the diagnosis for soft-tissue sarcoma which, under the regulation, excludes osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma, but includes adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, epithelioid leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, angiosarcoma (hemangiosarcoma and lymphangiosarcoma), proliferating (systemic) angioendotheliomatosis, malignant glomus tumor, malignant hemangiopericytoma, synovial sarcoma (malignant synovioma), malignant giant cell tumor of tendon sheath, malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas, malignant mesenchymoma, malignant granular cell tumor, alveolar soft part sarcoma, epithelioid sarcoma, clear cell sarcoma of tendons and aponeuroses, extraskeletal Ewing's sarcoma, congenital and infantile fibrosarcoma, and malignant ganglioneuroma.

If not, the examiner shall specifically opine as to whether it is at least as likely as not that the Veteran's tumors/cysts were caused by or are etiologically related to any incident of active duty, to include as due to exposure to herbicides.

In doing so, the examiner must opine as to whether the right renal cyst documented in 2002 is directly etiologically related to the pyelonephritis and/or cystitis diagnosed in service in May 1970 and January 1971.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The absence of evidence of treatment for a particular tumor/cyst in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide reasons for each opinion. 

5.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



